Citation Nr: 0916338	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-03 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a compensable rating for perennial 
allergic rhinitis with seasonal acute exacerbations.

6.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus with diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
September 1968 including service in the Republic of Vietnam 
from February 1967 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, February 2004, and 
August 2005 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

A Video Conference hearing before the undersigned was held in 
January 2009.  A transcript of the hearing has been 
associated with the claim file.

The issues of entitlement to service connection for sinusitis 
and the evaluation of perennial allergic rhinitis with 
seasonal acute exacerbations are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of 
the Veteran's active service.

2.  Bilateral hearing loss was not affirmatively shown to 
have been present during service and was not manifest to a 
compensable degree within one year of separation from 
service; the weight of the competent evidence does not 
demonstrate that current bilateral hearing loss is causally 
related to active service.

3.  Tinnitus was not affirmatively shown to have been present 
during service; the weight of the competent evidence does not 
demonstrate that current tinnitus is causally related to 
active service.

4.  In November 2004, prior to the promulgation of a decision 
in the appeal, the Veteran submitted a written statement 
withdrawing the issues of entitlement to service connection 
for hypertension and the evaluation of diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and service connection for 
sensorineural hearing loss may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The criteria for withdrawal of the issue of entitlement 
to service connection for hypertension by the veteran have 
been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of the issue of the 
evaluation of diabetes mellitus with diabetic retinopathy by 
the veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) 
(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA sent a letter to the appellant in December 
2004, prior to the RO decision in August 2005.  That letter 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the appellant relative to his claims 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.

In addition, the Board finds that all obtainable evidence has 
been associated with the claim file.  Service medical 
treatment records, private medical treatment records and VA 
outpatient treatment records have been obtained and 
associated with the claim file.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection, 
given that he has been provided all the criteria necessary 
for establishing service connection, we find that there has 
been essential fairness.

Legal Criteria and Analysis

Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including sensorineural hearing loss, if it is manifested to 
a compensable degree within the year after service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(2008).

Hearing Loss and Tinnitus

The July 1966 examination for service entrance revealed no 
pertinent abnormality.  Audiometric testing was conducted and 
yielded the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
X
5
LEFT
15
15
10
X
10




The separation examination of September 1968 showed the ears 
to be normal.  Audiometric testing was conducted and yielded 
the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
X
0
LEFT
5
10
0
X
0

Following separation from active service, a private 
audiological examination of December 2006 found the Veteran 
had moderate to moderately severe senorineurial hearing loss.  
Audiometric testing was conducted, but the Board is not 
permitted to analyze uninterpretted audiometric data.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

In a January 2007 the Veteran's private physician stated that 
the Veteran had complaints of intermittent tinnitus over the 
past 20-30 years.  He further noted that the Veteran has 
sensory neural hearing loss bilaterally which is flat at 50 
decibels.  He opined that the pattern of his hearing loss is 
not particularly consistent with noise exposure and it is 
likely to have been present for at least 20 to 30 years based 
on his clinical history.

At the hearing of January 2009 the Veteran testified that he 
was exposed to noise in service while attached to an 
artillery unit with the firefighters.  He stated his job 
included keeping communications within all the guns and the 
main post which included under fire.  Finally, he testified 
that he began to notice hearing loss right after he got out 
of service; that he got married six years after leaving 
service and his wife noticed his hearing loss calling it 
selective hearing; that he has experienced tinnitus as far 
back as he can remember in the form of a buzzing sound; that 
the tinnitus has been intermittent; and, that he could not 
give an exact date of onset, except that he believes it 
started right after he came back from service.  

In the present case, the Veteran is claiming entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As previously noted, the Veteran contends that his hearing 
loss and tinnitus are due to exposure to acoustic trauma from 
artillery fire while attached to an artillery unit in 
service.  He stated that his duties involved maintaining 
communication by laying wires and that at times this involved 
doing his duties during gun firing.

Based on the evidence of record, the Board concludes that the 
Veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure, even if not occurring 
during combat, are consistent with the circumstances of his 
service.  In this regard, information on file in the form of 
the Veteran's DD-214 indicates that he was attached to an 
artillery unit while on active service.  See 38 U.S.C.A. § 
1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently diagnosed hearing loss and tinnitus is causally 
related to such exposure.  To this end, the medical evidence 
of record has been reviewed, and will be discussed in 
pertinent part below.

On the basis of the service medical records, hearing loss and 
tinnitus were not affirmatively shown during service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.385.  After 
service, sensorineural hearing loss, meeting the standard of 
hearing loss under 38 C.F.R. § 3.385, and tinnitus were first 
demonstrated in 2004, more than 35 years after service.  Even 
by history related to the private physician in 2006, the 
onset of the hearing loss was not noted until 20 to 30 years 
earlier, which would date it between 1988 and 1998.  That 
time-frame is well beyond the one-year presumptive period 
following separation from service in 1968 for the 
manifestation of sensorineural hearing loss as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Also, the absence of documented complaints of hearing loss 
from 1968 to 2004 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).

The Board acknowledges the Veteran's statements that he had 
decreased hearing and tinnitus since his active service, as 
his testimony at the hearing shows.  The Board notes that he 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

However, in the present case, the Veteran's assertions of a 
continuity of hearing loss and tinnitus since active service 
are not persuasive.  Indeed, while acknowledging his post-
service noise exposure, there are still no complaints or 
treatment for hearing loss from 1968 until at least 2004 when 
he first sought evaluation or treatment.  Moreover, with 
regard to the tinnitus, while the Veteran testified he 
believed he experienced tinnitus since right after service, 
he also testified he could not provide a specific date of 
onset.  

Overall, the absence of documented complaints or treatment 
for decades following military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  Thus continuity of symptomatology has not 
been established either by the competent evidence or by the 
Veteran's statements.

Furthermore, no competent evidence causally relates the 
current hearing loss or tinnitus to active service.  In fact, 
the private physician in January 2007 reached the opposite 
conclusion.  Indeed, he stated that the Veteran's hearing 
loss disability was not particularly consistent with noise 
exposure.  As the private physician's opinion accounts for 
the clinical data in the record and the Veteran's reports, 
the Board finds that opinion has more probative value on the 
question of whether bilateral hearing loss disability, first 
diagnosed after service, are related to noise exposure during 
service, and outweighs the favorable lay evidence from the 
Veteran.
The Veteran himself believes that his current hearing loss 
disability and tinnitus is attributable to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, the question of etiology here involves 
complex medical issues which he is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, despite the Veteran's in-service noise 
exposure, there is no basis for a grant of service connection 
for hearing loss and tinnitus.  For the reasons expressed 
above, the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2008).

By a rating decision dated in December 2002 the RO denied an 
increased evaluation for diabetes mellitus type II with 
diabetic retinopathy.  In a February 2004 rating decision the 
RO denied a request to reopen a previously denied service 
connection claim for hypertension.  The veteran perfected an 
appeal of the above decisions by filing substantive appeals 
(VA Form 9) in June 2004.  Then, in a November 2004 rating 
decision, the RO increased the evaluation of diabetes 
mellitus form 20 percent to 40 percent disabling.  In a 
letter of November 2004, the Veteran indicated that he wished 
to withdraw his Form 9 and any other correspondence 
concerning the issues contained therein.  Significantly, the 
Veteran referenced both notice of disagreements, for diabetes 
and for hypertension, which clearly indicates his intent to 
withdraw both issues, and not merely the diabetes claim.

As the Veteran withdrew his appeal as to the issue of service 
connection for hypertension and the evaluation of diabetes 
mellitus, there remains no allegations of errors of fact or 
law for appellate consideration on these issues.  
Accordingly, the Board does not have jurisdiction to review 
these issues; as such, they are dismissed.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

The appeal on the claim for service connection for 
hypertension is dismissed.

The appeal on the evaluation of diabetes mellitus type II 
with diabetic retinopathy is dismissed.  


REMAND

The Board finds that additional development is necessary here 
before the claims of entitlement to service connection for 
sinusitis and entitlement to an increased evaluation for 
perennial allergic rhinitis with seasonal acute 
exacerbations, may be adjudicated on the merits, for the 
reasons discussed below.
 
The Board notes that at the Video Conference hearing of 
January 2009 the Veteran testified he had been treated for 
his allergic rhinitis at the VA in El Paso, TX, on or around 
June-July 2008.  Furthermore, he testified that he had been 
treated for his sinusitis in July 2008 by his private 
physician, Dr. Bright.  A review of the claims file reveals 
that these records have not been obtained and associated with 
the claim file.  An attempt must be made to obtain these 
records.



Furthermore, the Veteran's most recent VA examination for his 
sinuses occurred in May 2005.  His statements at the hearing 
can fairly be construed as indicating a worsening in 
symptomatology since that time.  Accordingly, another 
examination should be conducted to determine the current 
level of severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Moreover, the Board notes that since the VA examination, the 
Veteran has introduced evidence of a diagnosis of sinusitis.  
Additionally, service treatment records of April 1968 show 
that the Veteran was seen for sinus complaints including 
continuous drainage and bleeding from the nose.  Finally, the 
Veteran testified at the hearing that he has experienced 
sinus trouble since separation from service.  Under the 
circumstances, the Board is of the opinion that an additional 
VA examination and medical opinion is necessary prior to a 
final adjudication of the issue of service connection for 
sinusitis.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
of the Veteran's VA treatment records 
from June 2008 to the present.

2.  The RO should contact the Veteran 
and request that he provide the full 
name of his private physician, Dr. 
Bright, and dates of treatment for his 
sinusitis and/or rhinitis, specifically 
since July 2008.  After the Veteran has 
provided the information and after 
securing the necessary release, the RO 
should request copies of all the 
treatment records for the identified 
period(s) of time and associate them 
with the claim file.  

3.  Schedule the Veteran for VA 
examination(s) to determine the current 
nature and severity of his service- 
connected allergic rhinitis.  
Furthermore, the examiner should 
ascertain (a) whether the Veteran has 
sinusitis; (b) whether any currently 
shown sinusitis is attributable to 
service.  The examiner should state for 
the record whether any currently shown 
sinusitis is likely, as likely as not, 
or not likely related to service, to 
include the in-service sinus problems.  
If there is no relationship to the in-
service manifestations, that fact must 
be noted in the report.  A copy of the 
VA examination notice letter sent to 
the Veteran and his service 
representative should be included in 
the claims file.  A copy of the VA 
examination request also should be 
included in the claims file.  

4.  Following completion of the above 
development, the AMC should 
readjudicate this claim.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, the AMC should 
issue a supplemental statement of the 
case to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


